Per Curiam.
The real estate in controversy is situated in Sioux county, and the title thereto was formerly in plaintiff. Plaintiff had financial dealings more or less extended with the defendant Empire Company, the latter having its business office at Sheldon, O’Brien county. In the course of such dealings several mortgages were executed, covering said real estate, by plaintiff to said company, and finally one of such was foreclosed and a sheriff’s deed taken. So, also, plaintiff made a quitclaim deed to the company. Thereafter the property was sold and conveyed by the company to the defendant E. C. Kammalade.
*468As against the defendant Empire Company the contention of plaintiff is that the property was allowed to go to sheriffs deed, and the quitclaim deed was executed, pursuant to an oral understanding and agreement that plaintiff should have the right of a reconveyance upon making payment to the company of. the amount of his indebtedness to it. This the officers of the company deny, and say that absolute title was taken by the company, in extinguishment of the claims held by it. On the trial the relations between the parties were gone into in detail, and at least it is not unfair, speaking from the record, to say that the questions of fact involved are complicated in the extreme. We have made the most careful study of the record possible, and we are not prepared to say that the conclusion reached by the court below that the weight of the evidence, both as to the state of accounts between plaintiff and the company and as to the circumstances attending the transfer of title, was not warranted.
As to the defendant Kammalade, it is the contention of plaintiff that he took title to the lands pursuant to an oral agreement that upon payment to him of a sum agreed upon, he would convey to plaintiff. Here, also, we agree that the record does mot warrant us in holding that, upon the fact proposition, plaintiff has shown himself entitled to a decree. Moreover, we think the agreement sought to be established comes within the prohibition of the statute having relation, to express trusts in real estate where the evidence therebf rests in parol. Code, sections 2918, 4625; Dunn v. Zwilling, 94 Iowa, 233.— Affirmed.